Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 7/02/2021 Claims 1-20 have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/11/2021 and 01/12/2022 have been considered by the examiner.

Specification Objections
The specification of the disclosure is objected to because of the following informalities:
Paragraphs [0082], [0083] and [0034], "first network device" should be - -second network device- -.  
In paragraph [0125], line 16, "the network 4" should be - -the network device 4- -.  
In paragraph [0127], line 11, "the network device 3 in Fig. 1" should be - -the network device 3 in Fig. 4- -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5 and 8-11 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Cassar Publication No. US 2007/0112975 A1 (Cassar hereinafter) 

Regarding claim 1,
Cassar teaches a first network device, comprising: a processor; and a memory coupled to the processor and configured to store instructions that, when executed by the processor, cause the first network device to be configured to:
receive Border Gateway Protocol (BGP) routing information from a second network device, wherein the BGP routing information comprises a destination address and a next-hop address for the destination address (Para 0100 and Fig. 6 - PE Right 22 is connected to a customer site and learns prefix 124.2.2.0/24 from the site. PE Right 22 advertises an BGP VPNv4 update with a next hop of 123.1.1.2 (the transport address of PE Right) and the destination address prefix 124.2.2.0/24 to PE left 20; So, PE Left 20 will interpret this as a next hop on the tunnel overlay network in the RiV).
determine a manner of performing route recursion on the next-hop address based on attribute information (Para 0069 and Fig. 5 - the example of a VPN prefix 100.4.4.0/24 advertised using BGP with a next hop of 123.1.1.4. This BGP VPNv4 update is interpreted as an instruction that a VPN prefix 100.4.4.0/24 is reachable by tunneling to 123.1.1.4; Para 0075 - the prefix 100.4.4.0/24 will be installed so as to send traffic via a tunnel interface (as a recursive route which resolves to a prefix through a tunnel interface). The BGP next hop is used as the tunnel endpoint address; and Para 0091-0092 - based on attributes of the advertised prefix, an operator could decide that traffic going to prefixes advertised with community A should be resolved in RiV A and are consequently transported through tunnel 1 with output feature set 1. Prefixes with community B also behind 

Regarding claim 3, the first network device of claim 1,
Cassar teaches
wherein the instructions further cause the first network device to be configured to perform Internet Protocol (IP) recursion on the next-hop address when the attribute information indicates to perform the IP recursion on the next-hop address, wherein the IP recursion comprises common IP recursion or flow specification (FlowSpec) route recursion (Para 0093 - route-map can be selectively applied to prefixes and peers such that only traffic to specific prefixes would be tunneled. Any prefixes not selected would be switched across the service provider network; and Para 0144 - The VRF may also include forwarding information for traffic that is not to be tunneled. For instance, traffic for CE5 is to be forwarded in a normal switched manner via IP address of node Q and Q can be reached via P1). 

Regarding claim 4, the first network device of claim 1,
Cassar teaches
wherein the instructions further cause the first network device to be configured to perform tunnel recursion on the next-hop address when the attribute information indicates to perform the tunnel recursion on the next-hop address (Para 0075 - the prefix 100.4.4.0/24 will be installed so as to send traffic via a tunnel interface (as a recursive route which resolves to a prefix through a tunnel interface). The BGP next hop is used as the tunnel endpoint address), wherein the tunnel recursion comprises multi-protocol label switching (MPLS) label switched path (LSP) tunnel recursion, resource reservation protocol-traffic engineering (RSVP-TE) tunnel recursion, segment routing-traffic engineering (SR-TE) tunnel recursion, segment routing-best effort (SR-BE) tunnel recursion, generic routing encapsulation (GRE) tunnel recursion, Internet Protocol version 4 (IPv4) tunnel recursion, or Internet Protocol version 6 (IPv6) tunnel recursion (because this limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "generic routing encapsulation (GRE) tunnel recursion" to examine: Para 0095 - when the tunnel used is a GRE tunnel, this is made up of an IP header followed by a GRE header. The IP header contains the destination in the transport network that would lead to the correct tunnel endpoint). 

Regarding claim 5, the first network device of claim 1,
Cassar teaches
wherein the instructions further cause the first network device to be configured to perform Internet Protocol (IP) recursion and tunnel recursion on the next-hop address when the attribute information indicates to perform the IP recursion and the tunnel recursion on the next-hop address, wherein a first type of the IP recursion comprises common IP recursion or FlowSpec route recursion (Para 0144 - The VRF may include forwarding information for traffic that is to be tunneled. For example, based on attributes of the advertised prefix, traffic for CE2 is to be forwarded via P1 on tunnel 1. The VRF may also include forwarding information for traffic that is not to be tunneled. For instance, traffic for CE5 is to be forwarded in a normal switched manner via IP address of node Q and Q can be reached via P1), and wherein a second type of the tunnel recursion comprises multi-protocol label switching (MPLS LSP) tunnel recursion, resource reservation protocol-traffic engineering (RSVP-TE) tunnel recursion, segment routing-traffic engineering (SR-TE) tunnel recursion, segment routing-best effort (SR-BE) tunnel recursion, generic routing encapsulation (GRE) tunnel recursion, Internet Protocol version 4 (IPv4) tunnel recursion, or Internet Protocol version 6 (IPv6) tunnel recursion (Para 0095 - when the tunnel used is a GRE tunnel, this is made up of an IP header followed by a GRE header. The IP header contains the destination in the transport network that would lead to the correct tunnel endpoint). 

Regarding claim 8,
Cassar teaches a second network device, comprising: a processor; and a memory coupled to the processor and configured to store instructions that, when executed by the processor, cause the second network device to be configured to:
obtain Border Gateway Protocol (BGP) routing information (Para 0100 - PE Right 22 is connected to a customer site and learns prefix 124.2.2.0/24 from the site. The VRF on the interface connected to the customer site is configured with an export route-target of 100:1 and a route distinguisher of 1:1.), wherein the BGP routing information comprises a destination address, a next-hop address for the destination address, and attribute information (Para 0100 and Fig. 6 - PE Right 22 advertises an BGP VPNv4 update with a next hop of 123.1.1.2 (the transport address of PE Right) and the destination address prefix 124.2.2.0/24 to PE left 20; So, PE Left 20 will interpret this as a next hop on the tunnel overlay network in the RiV based on attributes of the advertised prefix), and wherein the attribute information indicates a manner of performing route recursion on the next-hop address by a first network device (Para 0069 and Fig. 5 - the example of a VPN prefix 100.4.4.0/24 advertised using BGP with a next hop of 123.1.1.4. This BGP VPNv4 update is interpreted as an instruction that a VPN 
send the BGP routing information to the first network device (Para 0100 and Fig. 6 - Right 22 advertises an BGP VPNv4 update with a next hop of 123.1.1.2  and the destination address prefix 124.2.2.0/24 to PE left 20; So, PE Left 20 will interpret this as a next hop on the tunnel overlay network in the RiV based on attributes of the advertised prefix)

Regarding claim 9, the second network device of claim 8,
Cassar teaches wherein the manner of performing the route recursion on the next-hop address comprises one of:
skipping performing the route recursion on the next-hop address;
performing Internet Protocol (IP) recursion on the next-hop address, wherein a first type of IP recursion comprises common IP recursion or FlowSpec route recursion;
performing tunnel recursion on the next-hop address (Para 0075 - the prefix 100.4.4.0/24 will be installed so as to send traffic via a tunnel interface (as a recursive route which resolves to a prefix through a tunnel interface). The BGP next hop is used as the tunnel endpoint address), wherein a second type of tunnel recursion comprises multi-protocol label switching (MPLS) label switched path (LSP) tunnel recursion, resource reservation protocol-traffic engineering (RSVP-TE) tunnel recursion, segment routing-traffic engineering (SR-TE) tunnel recursion, segment routing-best effort (SR-BE) tunnel recursion, generic routing encapsulation (GRE) tunnel recursion, Internet Protocol version 4 (IPv4) tunnel recursion, or Internet Protocol version 6 (IPv6) tunnel recursion (because this limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "generic routing encapsulation (GRE) tunnel recursion" to examine: Para 0095 - when the tunnel used is a GRE tunnel, this is made up of an IP header followed by a GRE header. The IP header contains the destination in the transport network that would lead to the correct tunnel endpoint); or
performing the IP recursion and the tunnel recursion on the next-hop address.

Regarding claim 10, the second network device of claim 8,
Claim 10 is analyzed and interpreted as a second network device of claim 6.

Regarding claim 11, the second network device of claim 10,
Claim 11 is analyzed and interpreted as a second network device of claim 7.

Claims 17-20 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Filsfils et al. Publication No. US 2015/0304206 A1 (Filsfils hereinafter) 

Regarding claim 17,
Cassar teaches a control and management device, comprising: a processor; and a memory coupled to the processor and configured to store instructions that, when executed by the processor, cause the control management device to be configured to:
generate a message comprising policy information, wherein the policy information indicates for a second network device to add attribute information to Border Gateway Protocol (BGP) routing information that is to be advertised to a first network device, wherein the BGP routing information comprises a destination address, a next-hop address for the destination address, and the attribute information (Para 0140 - The EPE controller may also collect business policies or other decision-affecting policies for its path selection algorithms; Para 0216-0217 - To implement an EPE policy, the EPE Controller would send to the ingress PE an IPv4 non-labelled route with nhop recursing on the chosen eBGP original next-hop, wherein the sending message includes information such as: destination NLRI <L/8>, next-hop address nhop 1.0.1.2, and attribute information BIR Ext-Comm), and wherein the attribute information indicates a manner of performing route recursion on the next-hop address by the first network device (Para 0218 - wherein the “BIR Ext-Comm” is a BGP Intra Resolution (BIR) extended community that indicates that the BGP Intra Resolution feature should be executed on this route).
send the message to the second network device (Para 0218 - the EPE controller sends the recursive BGP route and lets the ingress PE perform the 

Regarding claim 18, the control and management device of claim 17,
Filsfils teaches:
wherein the policy information further comprises specified address information, wherein the specified address information indicates an address set, and wherein the policy information indicates for the second network device to add the attribute information to the BGP routing information that comprises the destination address in the address set and that is to be advertised to the first network device (Para 0216 - Policy: *Prefer via any interface to any peer in the group 9008 connected to egress PE C*; X programs H with a static SR route to L/8 which pushes the SID list {64, 9008} (i.e., use any interface from C to H and E of AS3); and Para 0160, 0168 - the EPE controller X is able to learn all address set of interfaces that connected to the destination node, the EPE controller X is also able to learn all the eBGP peers attached to C and their related PeerNode SIDs. The EPE controller X is also able to learn all the address set of connected interfaces to multi-hop peers and their related PeerAdj SIDs. So, Based on a specified policy and path selection algorithm, the EPE controller X might then decide to force a host H to obtain routing information for using a specific routing path to L/8 via C). 


Regarding claim 19, the control and management device of claim 17,
Filsfils teaches:
wherein the attribute information comprises a BGP extended communities attribute, wherein the BGP extended communities attribute comprises a type field and a flag field, wherein the type field indicates to control the route recursion of the next-hop address, and wherein the flag field controls the manner of performing the route recursion on the next-hop address (Para 0218-0221 - The “BIR Ext-Comm” is a BGP Intra Resolution (BIR) extended community that indicates that the BGP Intra Resolution feature should be executed on this route. if the ingress PE is able to decode the BIR extended-community, then the ingress PE knows it should apply the BGP intra-resolution to the received route from the EPE controller. Upon receiving the L/8 route, the ingress PE (e.g., A) would look whether it has a BGP Peering Route to resolve the nhop. If so, it would resolve it and install in RIB/FIB the resolved route: L/8=>3.3.3.3 and push 9001; and 3.3.3.3=>oif= . . . and push 64). 


Regarding claim 20, the control and management of claim 19,
Filsfils teaches:
wherein the BGP extended communities attribute further comprises a first value field and a second value field, wherein the first value field indicates a first type of Internet Protocol (IP) recursion, and wherein the second value field indicates a second type of tunnel recursion (Para 0142 - within an illustrative Explicit Peer Steering (EPS) TLV (type-length-value field), various flags may be used to indicate the types of interfaces and peers. For instance, an “S” flag may indicate that the NLRI is the IP address of a single-hop peer, and a BGP3107 label attached to the NLRI is the PeerNode SID for that peer (in this case, the related PeerAdj SID may be equal to the PeerNode SID). An “M” flag may indicate that the NLRI is the IP address of a multi-hop peer, and the BGP3107 label attached to the NLRI is the PeerNode SID). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cassar Publication No. US 2007/0112975 A1 (Cassar hereinafter) in view of Filsfils et al. Publication No. US 2015/0304206 A1 (Filsfils hereinafter).

Regarding claim 2, the first network device of claim 1,
Cassar does not explicitly disclose
wherein the instructions further cause the first network device to be configured to skip performing the route recursion on the next-hop address when the attribute information indicates not to perform the route recursion. 
Filsfils teaches:
wherein the instructions further cause the first network device to be configured to skip performing the route recursion on the next-hop address when the attribute information indicates not to perform the route recursion (Para 0219 - For BGP intra-resolution, if the ingress PE is able to decode the EPS-Attribute, then the ingress PE would receive these BGP3107 routes and does not install them in its RIB/FIB (N flag is set)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cassar to include the teachings of Filsfils. The motivation for doing so is to interconnect various autonomous systems that operate under different administrative domains in order to improve routing scalability.

Regarding claim 6, the first network device of claim 1,
Cassar does not explicitly disclose
wherein the attribute information comprises a BGP extended communities attribute, wherein the BGP extended communities attribute comprises a type field and a flag field, wherein the type field indicates to control the route recursion of the next-hop address, and wherein the flag field controls the manner of performing the route recursion on the next-hop address. 
Filsfils teaches:
wherein the attribute information comprises a BGP extended communities attribute, wherein the BGP extended communities attribute comprises a type field and a flag field, wherein the type field indicates to control the route recursion of the next-hop address, and wherein the flag field controls the manner of performing the route recursion on the next-hop address (Para 0218-0221 - The “BIR Ext-Comm” is a BGP Intra Resolution (BIR) extended community that indicates that the BGP Intra Resolution feature should be executed on this route. if the ingress PE is able to decode the BIR extended-community, then the ingress PE knows it should apply the BGP intra-resolution to the received route from the EPE controller. Upon receiving the L/8 route, the ingress PE (e.g., A) would look whether it has a BGP Peering Route to resolve the nhop. If so, it 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cassar to include the teachings of Filsfils. The motivation for doing so is to interconnect various autonomous systems that operate under different administrative domains in order to improve routing scalability.
- 29 -DOCS 123144-014UT1/2670836.1
Regarding claim 7, the first network device of claim 6,
Cassar does not explicitly disclose
wherein the BGP extended communities attribute further comprises a first value field and a second value field, wherein the first value field indicates a first type of Internet Protocol (IP) recursion, and wherein the second value field indicates a second type of tunnel recursion. 
Filsfils teaches:
wherein the BGP extended communities attribute further comprises a first value field and a second value field, wherein the first value field indicates a first type of Internet Protocol (IP) recursion, and wherein the second value field indicates a second type of tunnel recursion (Para 0142 - within an illustrative Explicit Peer Steering (EPS) TLV (type-length-value field), various flags may be used to indicate the types of interfaces and peers. For instance, an “S” flag may indicate that the NLRI is the IP address of a single-hop peer, and a BGP3107 label attached to the NLRI is the PeerNode SID for that peer (in this case, the related PeerAdj SID may be equal to the PeerNode SID). An “M” flag may indicate that the NLRI is the IP address of a multi-hop peer, and the BGP3107 label attached to the NLRI is the PeerNode SID). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cassar to include the teachings of Filsfils. The motivation for doing so is to interconnect various autonomous systems that operate under different administrative domains in order to improve routing scalability.
- 29 -DOCS 123144-014UT1/2670836.1
Regarding claim 12, the first network device of claim 8,

wherein before obtaining the BGP routing information, the instructions further cause the second network device to be configured to obtain policy information, wherein the policy information indicates for the second network device to add the attribute information to the BGP routing information that is to be advertised to the first network device. 
Filsfils teaches:
wherein before obtaining the BGP routing information, the instructions further cause the second network device to be configured to obtain policy information, wherein the policy information indicates for the second network device to add the attribute information to the BGP routing information that is to be advertised to the first network device (Para 0216 - To implement an EPE policy, the EPE Controller would send to the ingress PE an IPv4 non-labelled route with nhop recursing on the chosen eBGP original next-hop NLRI <L/8>, nhop 1.0.1.2, AS Path {AS2, AS4}, high local-pref, BIR Ext-Comm; wherein the “BIR Ext-Comm” is a BGP Intra Resolution (BIR) extended community that indicates that the BGP Intra Resolution feature should be executed on this route). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cassar to include the teachings of Filsfils. The motivation for doing so is to interconnect various autonomous systems that operate under different administrative domains in order to improve routing scalability.

Regarding claim 13, the first network device of claim 12,
Cassar does not explicitly disclose
wherein the instructions further cause the second network device to be configured to obtain the BGP routing information based on the policy information. 
Filsfils teaches:
wherein the instructions further cause the second network device to be configured to obtain the BGP routing information based on the policy information (Para 0167-0170 - Policy: *Prefer via AS2*; controller X programs H with a static SR route to L/8 which pushes the SID list {64, 9001} (i.e., use the interface from C to D)). 
- 29 -DOCS 123144-014UT1/2670836.1


Regarding claim 14, the first network device of claim 12,
Cassar does not explicitly disclose
wherein the policy information further comprises specified address information, wherein the specified address information indicates an address set, and wherein the policy information indicates for the second network device to add the attribute information to the BGP routing information that comprises the destination address and that is to be advertised to the first network device. 
Filsfils teaches:
wherein the policy information further comprises specified address information, wherein the specified address information indicates an address set, and wherein the policy information indicates for the second network device to add the attribute information to the BGP routing information that comprises the destination address and that is to be advertised to the first network device (Para 0216 - Policy: *Prefer via any interface to any peer in the group 9008 connected to egress PE C*; X programs H with a static SR route to L/8 which pushes the SID list {64, 9008} (i.e., use any interface from C to H and E of AS3)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cassar to include the teachings of Filsfils. The motivation for doing so is to interconnect various autonomous systems that operate under different administrative domains in order to improve routing scalability.- 29 -DOCS 123144-014UT1/2670836.1


Regarding claim 15, the first network device of claim 14,
Cassar does not explicitly disclose
wherein the instructions further cause the second network device to be configured to obtain the BGP routing information based on the policy information when the destination address is in the address set. 
Filsfils teaches:
wherein the instructions further cause the second network device to be configured to obtain the BGP routing information based on the policy information when the destination address is in the address set (Para 0160 and 0168 - the EPE controller X is able to learn all address set of interfaces that connected to the destination node, the EPE controller X is also able to learn all the eBGP peers attached to C and their related PeerNode SIDs. The EPE controller X is also able to learn all the address set of connected interfaces to multi-hop peers and their related PeerAdj SIDs. So, Based on a specified policy and path selection algorithm, the EPE controller X might then decide to force a host H to obtain routing information for using a specific routing path to L/8 via C). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cassar to include the teachings of Filsfils. The motivation for doing so is to interconnect various autonomous systems that operate under different administrative domains in order to improve routing scalability.- 29 -DOCS 123144-014UT1/2670836.1


Regarding claim 16, the first network device of claim 12,
Cassar does not explicitly disclose
wherein the second network device obtains the policy information by: obtaining the policy information based on a command line configuration; receiving a message from a control and management device, wherein the message comprises the policy information; and running algorithm software to automatically generate the policy information. 
Filsfils teaches:
wherein the second network device obtains the policy information by: obtaining the policy information based on a command line configuration; receiving a message from a control and management device, wherein the message comprises the policy information; and running algorithm software to automatically generate the policy information (Para 0140 - The EPE controller may also collect business policies or other decision-affecting policies for its path selection algorithms; and Para 0216 - To implement an EPE policy, the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cassar to include the teachings of Filsfils. The motivation for doing so is to interconnect various autonomous systems that operate under different administrative domains in order to improve routing scalability.- 29 -DOCS 123144-014UT1/2670836.1


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        


/YOUNES NAJI/Primary Examiner, Art Unit 2445